Case 2:18-cv-14091-KM-AME Document 19-1 Filed 04/24/19 Page 1 of 9 PageID: 247




THE ROSEN LAW FIRM, P.A.
Laurence M. Rosen, Esq.
609 W. South Orange Avenue, Suite 2P
South Orange, NJ 07079
Telephone: (973) 313-1887
Fax: (973) 833-0399
Email: lrosen@rosenlegal.com

Lead Counsel for Lead Plaintiff

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


 ANTHONY PEPE, Individually and On              No.: 2:18-cv-14091-KM-JBC
 Behalf of All Others Similarly Situated,
                                                STIPULATION AND
               Plaintiff,                       [PROPOSED] ORDER FOR
                                                FILING AN AMENDED
               v.                               COMPLAINT AND
                                                DEFENDANTS’ RESPONSES
 COCRYSTAL PHARMA, INC. F/K/A
 BIOZONE PHARMACEUTICALS,                       CLASS ACTION
 INC., ELLIOT MAZA, GARY
 WILCOX, JEFFREY MECKLER,
 GERALD MCGUIRE, JAMES
 MARTIN, CURTIS DALE, PHILLIP
 FROST, BARRY C. HONIG, JOHN
 STETSON, MICHAEL BRAUSER,
 JOHN O’ROURKE III, MARK
 GROUSSMAN, BRIAN KELLER, AND
 JOHN H. FORD,

                Defendants.




                                            1
Case 2:18-cv-14091-KM-AME Document 19-1 Filed 04/24/19 Page 2 of 9 PageID: 248




      Lead Plaintiff Andrew Logie (“Plaintiff”) and Defendants Cocrystal Pharma,

Inc. (“Cocrystal”) (f/k/a BioZone Pharmaceuticals, Inc., “BioZone”), Elliot Maza,

Gary Wilcox, Jeffrey Meckler, Gerald McGuire, James Martin, Curtis Dale, Phillip

Frost, John O’Rourke III, Mark Groussman, and John H. Ford (the “Stipulating

Defendants”), by and through their undersigned counsel, hereby agree and jointly

propose this stipulation regarding Plaintiff’s filing of an amended complaint and the

Stipulating Defendants’ responses thereto.

      WHEREAS, on September 20, 2018, this action was commenced by the filing

of a complaint by Anthony Pepe, asserting claims under Sections 9(a) and (f), 10(b),

20(a), and 20(b) of the Securities Exchange Act of 1934, on behalf of a putative class

of purchasers of Cocrystal and/or BioZone securities (the “Initial Complaint”);

      WHEREAS, this action is subject to the Private Securities Litigation Reform

Act of 1995, including the provisions therein regarding the appointment of a lead

plaintiff and approval of lead plaintiff’s counsel and staying all discovery until the

Court has ruled on Defendants’ motion(s) to dismiss the operative complaint;

      WHEREAS, on November 19, 2018, Plaintiff filed a motion for appointment

as Lead Plaintiff, and for approval of The Rosen Law Firm, P.A. as Lead Counsel

(Dkt. No. 6);

      WHEREAS, on December 19, 2018, the Court entered an Order (Dkt. No. 10)

                                          2
Case 2:18-cv-14091-KM-AME Document 19-1 Filed 04/24/19 Page 3 of 9 PageID: 249




whereby (1) counsel for Defendants Cocrystal, Wilcox, McGuire, and Martin (the

“Cocrystal Defendants”) agreed to accept service of the Initial Complaint on behalf

of the Cocrystal Defendants; (2) the Cocrystal Defendants were not required to

respond to the Initial Complaint; (3) Lead Counsel and counsel for all defendants

who have appeared or been served agreed to confer within 14 days of an order

appointing Lead Plaintiff regarding a schedule for an anticipated amended complaint

and Defendants’ responses thereto; and (4) the parties agreed to file a stipulation and

proposed order within 21 days of an order appointing Lead Plaintiff seeking the

Court’s approval of the agreed-upon schedule;

      WHEREAS, on April 9, 2019, the Court issued an order granting Plaintiff’s

motion and appointing Plaintiff as Lead Plaintiff, and Plaintiff’s counsel as Lead

Counsel (Dkt. No. 12);

      WHEREAS, Plaintiff anticipates filing an Amended Complaint;

      WHEREAS, the Stipulating Defendants anticipate moving to dismiss the

Amended Complaint;

      WHEREAS, Plaintiff and the Stipulating Defendants agree that it would serve

the interest of judicial economy for the Stipulating Defendants not to be required to

answer, move to dismiss, or otherwise respond to the Initial Complaint;

      WHEREAS, counsel for Plaintiff and counsel for the Stipulating Defendants
                                          3
Case 2:18-cv-14091-KM-AME Document 19-1 Filed 04/24/19 Page 4 of 9 PageID: 250




conferred on April 11, 2019 regarding a schedule for Plaintiff to file a superseding

Amended Complaint and for the Stipulating Defendants to respond to the Amended

Complaint;

      IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, the

Stipulating Defendants, and their respective counsel, subject to approval of the

Court, that:

      1.       The Stipulation and Order entered by the Court on December 19, 2018

      (Dkt. No. 10) is superseded by this Stipulation and Order.

      2.       Counsel for Plaintiff and counsel for the Stipulating Defendants will

      confer with counsel for the defendants who have not yet appeared in this

      action within 14 days of counsel appearing for such defendants, regarding the

      application of this schedule.

      3.       The Stipulating Defendants hereby agree to accept service of the Initial

      Complaint through their undersigned counsel, but each of the Stipulating

      Defendants expressly reserves all rights, defenses, or other objections (other

      than insufficient process or insufficient service of process).

      4.       The Stipulating Defendants shall not be required to answer, move to

      dismiss, or otherwise respond to the Initial Complaint.

      5.       Plaintiff shall file his Amended Complaint within 60 days of the Court
                                           4
Case 2:18-cv-14091-KM-AME Document 19-1 Filed 04/24/19 Page 5 of 9 PageID: 251




      so ordering this Stipulation.

      6.    On or before 60 days following the filing of the Amended Complaint,

      the Stipulating Defendants shall answer, move to dismiss, or otherwise

      respond to the Amended Complaint; and

      7.    If the Stipulating Defendants move to dismiss the Amended Complaint,

      (i) Plaintiff shall file his opposition(s) on or before 45 days after the

      Stipulating Defendants file their motion(s), and (ii) the Stipulating Defendants

      shall file their reply brief(s) on or before 30 days after Plaintiff files his

      opposition(s).

Dated: April 23, 2019                         Respectfully submitted,

 THE ROSEN LAW FIRM, P.A.                     PERKINS COIE LLP

 /s/ Laurence M. Rosen                        /s/ Jeffrey D. Vanacore
 Laurence M. Rosen                            Jeffrey D. Vanacore
 609 W. South Orange Avenue,                  30 Rockefeller Plaza, 22nd Floor
 Suite 2P                                     New York, NY 10112
 South Orange, NJ 07079                       Tel.: (212) 262-6912
 Tel: (973) 313-1887                          Fax: (212) 977-1642
 Fax: (973) 833-0399                          Email: jvanacore@perkinscoie.com
 Email: lrosen@rosenlegal.com
                                              Ronald Berenstain
 Joshua Baker                                 Sean Knowles
 101 Greenwood Plaza, Suite 440               1201 Third Avenue, Suite 4900
 Jenkintown, PA 19046                         Seattle, WA 98101
 Tel: (215) 600-2817                          Tel: (206) 359-8000
 Fax: (212) 202-3827                          Fax: (206) 359-9000
 Email: jbaker@rosenlegal.com                 Email: rberenstain@perkinscoie.com
                                                     sknowles@perkinscoie.com
                                          5
Case 2:18-cv-14091-KM-AME Document 19-1 Filed 04/24/19 Page 6 of 9 PageID: 252




 Lead Counsel for Lead Plaintiff
                                             Attorneys for Defendants Cocrystal
                                             Pharma Inc., Gary Wilcox, Gerald
                                             McGuire, James Martin, Curtis Dale,
                                             and Jeffrey Meckler

 PETRILLO KLEIN & BOXER LLP                  MORVILLO ABRAMOWITZ
                                             GRAND IASON & ANELLO P.C.
 /s/ Nelson A. Boxer
 Nelson A. Boxer                             /s/ Robert J. Anello
 655 Third Avenue, 22nd Floor                Robert J. Anello
 New York, New York 10017                    565 Fifth Avenue
 Tel: (212) 370-0338                         New York, NY 10017
 Email: nboxer@pkbllp.com                    Tel: (212) 880-9520
                                             Email: ranello@maglaw.com
 Attorneys for Defendant Elliot Maza
                                             Attorneys for Defendant Phillip Frost

 ORRICK, HERRINGTON &                        KAPLAN HECKER & FINK LLP
 SUTCLIFFE LLP
                                             /s/ Sean Hecker
 /s/ Randy Luskey                            Sean Hecker
 Randy Luskey                                350 Fifth Avenue, Suite 7110
 405 Howard Street                           New York, NY 10118
 San Francisco, CA 94105                     Tel: (212) 763-0889
 Tel: (415) 773-5775                         Email: shecker@kaplanhecker.com
 Email: rluskey@orrick.com
                                             Attorneys for Defendant Mark
 Attorneys for Defendant John O’Rourke       Groussman
 III

 CHIESA SHAHINIAN &
 GIANTOMASI PC

 /s/ A. Ross Pearlson
 A. Ross Pearlson
 One Boland Drive
 West Orange, NJ 07052
 Tel: (973) 530-2100
                                         6
Case 2:18-cv-14091-KM-AME Document 19-1 Filed 04/24/19 Page 7 of 9 PageID: 253




 Email: rpearlson@csglaw.com

 Attorneys for Defendant John H. Ford




                                        7
Case 2:18-cv-14091-KM-AME Document 19-1 Filed 04/24/19 Page 8 of 9 PageID: 254




                           [PROPOSED] ORDER

      Pursuant to stipulation, it is SO ORDERED.




 Dated:
                                           Hon. Kevin McNulty, U.S.D.J.




                                       8
Case 2:18-cv-14091-KM-AME Document 19-1 Filed 04/24/19 Page 9 of 9 PageID: 255




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of April, 2019, a true and correct copy of
the foregoing document was served by CM/ECF to the parties registered to the
Court’s CM/ECF system.




                                        /s/ Laurence M. Rosen




                                          9
